  ______________

 Case 2:17-cv-07716-JMV-SCM Document 78 Filed 04/15/19 Page 1 of 1 PageID: 745



S A U L EWING

1\ RNST El N                                                                                                                    Fax: (973)286-6822

                                                                                                                                  wbaton@saul.com

& LEH P        LLP
                                                                                                                                     www.saul.com


                                                                                          April 12, 2019
  VIA ECF

  The Honorable John M. Vazquez, U.S.D.J.
  United States District Court for the District of New Jersey
  frank R. Lautenberg U.S. Post Office & Courthouse, Room 417
  2 federal Square
  Newark, New Jersey 07102

             Re:        Shire US, Inc. v. Allergan, Inc., Allergan Sales, LLC, and Altergan USA, Inc.
                        Civil Action No. 17-7716 (JMV)(SCM)

   Dear Judge Vazquez:

           This firm, together with Haug Partners LLP, represents plaintiff Shire US, Inc. (“Shire”)
  in the above-referenced antitrust matter. We write regarding Your Honor’s Opinion and Order
  granting Defendants’ motion to dismiss. While the Order and Opinion were designated as filed
  on March 22, 2019, they were not entered on the docket until March 26, 2019, and the parties did
  not receive notice until that date. Out of an abundance of caution, subject to Your Honor’s
  approval, we respectfully request confirmation that the 30-day period for Shire to file a second
  amended complaint consistent with Your Honor’s Opinion began to run on the date the parties
  received notice via this Court’s CM/ECF system, March 26. Accordingly, Shire’s deadline to
  file a second amended complaint would be April 25. We have confeffed with Defendants and
  they do not object to that deadline. If this meets with the Court’s approval, we respectfully
  request Your Honor sign and enter the below form of endorsement on the docket.

             Thank you for Your Honor’s kind attention to this matter.


                                                                                          Respectfully yours,



                                                                                          William C. Baton
   cc:       All Counsel (via e-mail)

   IT IS SO ORDERED that the deadline for Shire to file a second amended complaint is April 25,
   2019.


   Hon. Thhn M. Vazquez, I’S.DU.
                                                                   (                (otc


                One Riverfront Plaza, Suite 1520 Newark. NJ 07102-5426            Phone: (973) 286-6700   Fax: (973) 286-6500


         DELAWARE    FLORIDA   ILLINOIS   MARYLAND   MASSACHUSETTS        NEW JERSEY        NEW YORK   PENNSYLVANIA   WASHINGTON.     DC
                                                     N DELAWARE LIMITED LIABILITY PARTNERSHIP
